Citation Nr: 0928273	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  09-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to June 
1945. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey. 

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The medical evidence is in equipoise as to whether the 
Veteran's current hearing loss is related to active duty 
service.

2. Tinnitus is not currently shown.


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, bilateral 
hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 
1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  



I.  Service Connection for Bilateral Hearing Loss

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).

In considering in-service incurrence, the Board initially 
notes that the available service treatment records fail to 
demonstrate any complaints or treatment referable to hearing 
loss.  A response to a March 2008 inquiry by the RO, 
requesting the Veteran's service treatment records, revealed 
that most of his records were unavailable due to fire-related 
causes.  However, a copy of his separation examination was 
provided.  This examination indicated normal auditory acuity 
in both ears. 

As demonstrated above, the available service treatment 
records do not reveal that hearing loss was incurred during 
active duty.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

In this regard, the Board has considered the Veteran's DD 
Form 214 which indicates that he was awarded a Combat 
Infantryman Badge.  The Board has also considered his June 
2009 BVA hearing testimony where he stated that he first 
noticed hearing problems while involved in a battle at 
Luxembourg.  He further testified that he was exposed to loud 
noises involving bombs and rockets.  In giving due 
consideration to the places, types, and circumstances of his 
service, noise exposure is conceded.  See 38 U.S.C.A. 
§ 1154(a). 

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to either ear until a 
March 2008 private audiological examination. However, at the 
Veteran's June 2009 BVA hearing he testified that he first 
began using hearing amplifiers he purchased through 
television advertisements around 1961 or 1962.  He further 
testified that he obtained hearing aids sometime around 1994 
or 1995.  

When his hearing was evaluated by a VA audiologist in May 
2008, he was diagnosed with a bilateral moderate hearing loss 
at 250 Hz sloping moderately-severe to profound between 500-
8000 Hz.  Audiometric examination results reflected hearing 
loss for VA purposes.  Therefore, a current disability is 
established.  

Although there is an almost 20-year gap between discharge and 
when the Veteran alleges his initially purchased 
"amplifiers" to alleviate his perceived hearing difficulty, 
the weight of the competent evidence of record shows that his 
currently-diagnosed hearing loss was incurred in active 
service. 

Significantly, a March 2008 private treatment record from the 
Veteran's audiologist stated, "[The Veteran] presents with a 
moderate-severe sensorineural hearing loss in both ears.  
Hearing difficulty is anticipated under all listening 
conditions.  It is more than likely that [the Veteran's] 
hearing impairment was acquired during WWII." The private 
audiologist, and Fellow of the American Academy of Audiology, 
considered the Veteran's allegations that he had been exposed 
to significant noise levels during combat, and that he had 
worked as an auto mechanic (postwar) for at least 35-40 
years. 

On the other hand, the May 2008 VA examiner noted that the 
Veteran's "hearing loss [was] not caused by or a result of 
acoustic trauma in the US Army."  The VA examiner based his 
opinion on the fact that the "Veteran reported recent onset 
of HL within 5 years; denied HL prior to 2003. Current 
scientific evidence asserts that hearing loss related to 
acoustic exposure or trauma occurs immediately at the time of 
insult and has not been found to present with a progressive 
onset . . . [h]earing loss with progressive onset is commonly 
symptomatic of presbycusis, genetic inheritance . . . 
subsequent civilian noise exposure, etc. . ."
 
In considering both opinions, the Board finds that the 
evidence is in equipoise, and giving the benefit of the doubt 
to the Veteran, finds that the objective clinical evidence 
suggests that his bilateral hearing disability more likely 
than not began during his period of service.  Although the 
Board notes that he did not report a hearing loss disability 
for many years after service separation and the VA examiner 
reflected that hearing loss was not related to active duty, 
the opinion from the private audiologist that the Veteran's 
exposure to significant noise levels during combat while 
serving in the Army has led to his current hearing loss, 
particularly given a rationale for the opinion, is sufficient 
to give him the benefit of the doubt.  

Therefore, the Board finds, based on the Veteran's complaints 
and history of noise exposure, and the evidence reflecting 
hearing loss for VA purposes, that the doctrine of reasonable 
doubt supports a grant of service connection for bilateral 
hearing loss.  

II.  Service Connection for Tinnitus

The Veteran is additionally claiming entitlement to service 
connection for tinnitus.  However, the available service 
treatment records fail to demonstrate any complaints or 
treatment referable to tinnitus. Moreover, at both the March 
2008 private audiological examination and his May 2008 VA 
examination, he denied experiencing tinnitus.  No complaints 
regarding tinnitus were made at his June 2009 BVA hearing, or 
in other correspondence submitted throughout the appeal. 

Service connection may only be granted for a current 
disability. When a claimed condition is not shown, there may 
be no grant of service connection. See 38 U.S.C.A. § 1110 
(West 2002); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability, 
there can be no valid claim), Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability).

Where, as here, there is no competent evidence of a 
disability, the preponderance of the evidence is against a 
claim for service connection for such a disorder. See 38 
C.F.R. § 3.385 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999). As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim for bilateral hearing loss, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

With respect to the claim for tinnitus, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in March 2008 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, although there are no VA outpatient treatment records, 
the Veteran submitted private treatment records.  Next, a 
specific VA medical opinion pertinent to the issue on appeal 
was obtained in May 2008.  

Further, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in June 2009.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


